UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6574



MELVIN GUISE, JR.,

                                              Plaintiff - Appellant,

          versus


BARNEY GIESE, Chief Solicitor 5th Judicial
Circuit,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Henry M. Herlong, Jr., District Judge.
(CA-00-182-20BF)


Submitted:   June 15, 2000                 Decided:   June 26, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Melvin Guise, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Melvin Guise, Jr., appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we deny Guise’s motion for preparation of a transcript

at government expense, “Motion for Ordering Access to Legal Test

and Photocopying,” and his motion to file a pro se formal brief,

and we affirm on the reasoning of the district court.   See Guise v.

Giese, No. CA-00-182-20BF (D.S.C. Feb. 29, 2000).*      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
February 23, 2000, the district court’s records show that it was
entered on the docket sheet on February 29, 2000.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2